643 So.2d 106 (1994)
Ulysses GREGG, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1594.
District Court of Appeal of Florida, First District.
October 6, 1994.
Nancy A. Daniels, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
*107 Robert A. Butterworth, Atty. Gen., Stephen R. White, Asst. Atty. Gen., Office of Atty. Gen., Tallahassee, for appellee.
ERVIN, Judge.
We dismiss Issue I, because this court has no jurisdiction to review an oral order. State v. Smith, 557 So.2d 904 (Fla. 1st DCA 1990). As to Issue II, we affirm the order revoking community control, but remand the cause with directions to the trial court to enter a written order stating appellant's violations, in conformance with the court's oral pronouncement at sentencing. Cue v. State, 619 So.2d 471 (Fla. 1st DCA 1993).
BARFIELD and WEBSTER, JJ., concur.